 .VALENCIA SERVICE COMPANY343_As we have overruled the Petitioner's objectionsand as it appearsfrom the tally of ballots that the Intervenor has secured a majority ofthe valid votes cast in the election, we shall certify the Intervenor asthe collective bargaining representative of the employees in the ap-propriate unit.Certification of RepresentativesIT Is HEREBY CERTIFIED that Pencil Material Workers' Union No.20298, AFL, has been designated and selected by a majority of theemployees of the Employer in the unit found appropriate in the De-nision and Direction of Election herein, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9 (a)of the Act, the said organization is the exclusive representative of allthe employees in such unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and otherconditions of employment.VALENCIA SERVICECOMPANYandUNIDADGENERAL DE TRABAJADORESD P ERTO Rico,PETITIONER.CaseNo.24-RC-252.May 27,1952Supplemental Decision and Certification of RepresentativesOn February 9, 1952, pursuant to a Decision and Direction of Elec-tion issued herein on January 10, 1952,1 an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the Twenty-fourth Region among the employees of theEmployer in the unit found appropriate in the Decision.Thereafter,the parties were furnished with a tally of ballots, which shows that ofapproximately 16 eligible voters, 5 cast ballots, of which 3 were forand 2 against the Petitioner.On February 13, 1952, the Employer filed objections to the conductof the election and requested that the election be set aside.There-after, on April 15, 1952, the Regional Director, pursuant to theBoard's Rules and Regulations, issued and duly served on the parties areport on objections, in which he found the objections to be withoutmerit and recommended that the Petitioner be certified as the exclu-3ive bargaining representative of the employees in the appropriateunit.The Employer timely filed exceptions to the Regional Direc-tor's report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel. [Members Houston, Styles, and Peterson].i Not reported in printed volumes of Board decisions.99 NLRB No. 57. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer objected to the election on the ground that the Peti-tioner failed to show that it had the interest and support of at least30 percent of the employees in the appropriate unit.The RegionalDirector, in his report, found the objections without merit because apetitioning union's showing of interest is not a litigable issue and, inthis case, the Board had administratively determined that the Peti-tioner's interest showing was adequate.The Employer, in its exceptions, asserts that the Regional Directorerred in finding that the Board had administratively determined theadequacy of the Petitioner's showing of interest and, in support of itscontention that the Petitioner's showing was inadequate, points to thefact that only 3 of the 16 eligible employees voted for the Petitioner.The Employer also argues, inferentially, that the vote cast was notrepresentative.We find no merit in these contentions.As to the adequacy of the Petitioner's interest showing, it is wellestablished, as indicated by the Regional Director, that a petitioner'sinterest showing is an administrative matter, not subject to directorcollateral attack by the parties, and the Board administratively deter-mined that the Petitioner's showing was adequate?As to the repre-sentative nature of the vote cast, there is no evidence that any of theeligible employees was denied ample opportunity to participate in theballoting and the failure of the majority of such employees to exercisetheir franchise cannot invalidate the electionsWe find, therefore,that the Employer's objections raise no substantial and materiabissueswith respect to the election and we adopt the Regional Director's rec-ommendation that the objections be overruled.As we have overruled the Employer's objections and as it appearsfrom the tally of ballots that the Petitioner has secured a majorityof the valid votes cast in the election, we shall certify the Petitioneras the collective bargaining representative of the employees in theappropriate unit.Certification of RepresentativesIT IS HEREBY CERTIFIED that Unidad General de Trabajadores dePuerto Rico has been designated and selected by a majority of theemployees of the Employer in the unit found appropriate in the De-cision and Direction of Election herein, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9 (a)of the Act, the said organization is the exclusive representative of allthe employees in such unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and otherconditions of employment..2 Liberty Cork Co.,Inc.,96 NLRB 372, and cases cited therein.,$S.W. Evans dSon, 75 NLRB 811, 813, and cases cited in footnote 4_therein.